Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of July 1,
2012, by and between LBI Media Holdings, Inc. a Delaware corporation (the
“Company”), on the one hand, and Blima Tuller (“Employee”) on the other hand
(collectively, Employee and the Company are referred to as the “Parties”).

WHEREAS, the Company and Employee desire an employment relationship and believe
it to be in their mutual interest to set forth in writing all the terms and
conditions thereof; and

WHEREAS, this Agreement shall govern the employment relationship between the
Parties from and after the date stated above and supersedes and negates all
previous agreements made between the Parties, whether written or oral relating
to Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises and
covenants contained below, the Parties agree as follows:

 

I. EMPLOYMENT.

A. POSITION. The Company hereby engages Employee to render personal services as
Chief Financial Officer of the Company and of Liberman Broadcasting, Inc., a
Delaware corporation (“LBI”), and their respective subsidiaries and affiliates
(the “LBI Entities”). The Company, on behalf of LBI, hereby consents to Employee
serving as Chief Financial Officer of LBI. Employee shall perform such duties
and have such responsibilities related to her position as Chief Financial
Officer as assigned from time to time by the Company and as prescribed in the
Amended and Restated Bylaws of LBI Media Holdings, Inc. (“Bylaws”), and shall
include, without limitation, overall responsibility and supervision of the
Company’s and the LBI Entities’ corporate finance, accounting, tax, control,
insurance, human resources, and any other financial matter. Without limiting the
Company’s discretion concerning the assignment of reasonable future duties to
Employee, Employee will have the duties described in this paragraph. Employee
will be based in the Company’s principal office in Burbank, California,
provided, however, that Employee may be required to travel as necessary and

 

1



--------------------------------------------------------------------------------

appropriate or as required by the Company. Without limiting the generality of
the foregoing, Employee’s duties as Chief Financial Officer shall include, but
be not limited to, the following: (i) serving as the Company’s principal
financial and accounting officer reporting directly to the President of the
Company; (ii) managing the Company’s accounting departments and operations
(including internal controls); (iii) managing the Company’s and the LBI
Entities’ finance operations and banking matters; (iv) raising capital; (v)
overseeing the Company’s and LBI Entities’ audits; (vi) overseeing the Company’s
and the LBI Entities’ compliance with and adherence to all Securities and
Exchange Commission (“SEC”) reporting obligations and applicable rules and
regulations; (vi) budgeting and financial planning and regular, ongoing
reporting to the President of the Company concerning the Company’s actual
performance compared to budgeted and planned income and expense across various
categories; (vii) managing relationships with the Company’s and the LBI
Entities’ creditors and other investment banks, commercial banks, lending
institutions and insurance companies; (viii) interacting with financial analysts
and rating agencies; (ix) overseeing and managing the Company’s information
technology systems and functions; (x) overseeing and managing the Company’s
human resources department and operations; (xi) overseeing and managing real
estate and facilities functions; (xii) overseeing and managing risk management
and insurance, compliance, and litigation for the Company and the LBI Entities;
(xiii) overseeing and managing investor relations; (xiv) managing the Company’s
and the LBI Entities’ relationships with outside accountants and auditors; (xv)
making reports from time to time to the Company’s Board of Directors concerning
matters within Employee’s areas of job responsibility; and (xvi) and preparing
in consultation with the President of the Company all reports, summaries, and
other informative and analytical materials to be presented to the Board.
Employee hereby accepts such employment and agrees to devote her full employment
energies, interest, abilities and time to the performance of Employee’s duties
to the Company or any of its affiliated entities as assigned by the Company.
Employee shall promptly and faithfully comply with all the rules and regulations
of applicable governmental regulatory agencies and with the reasonable
instructions, directions, requests, rules and regulations of the Company in
connection with the performance of Employee’s duties. Employee acknowledges and
agrees that she is an “exempt” employee under the Fair Labor Standards Act and
under the Wage Orders of the California Industrial Welfare Commission and the
regulations and judicial and administrative decisions interpreting and applying
such laws.

 

2



--------------------------------------------------------------------------------

The Parties acknowledge and agree that Employee’s services are expected to
include services for or with respect to the Company’s direct and indirect
subsidiaries and affiliated companies, and that pursuant to practices
established or maintained by the Company and its subsidiaries, the payments to
Employee under this Agreement may be made by one or more of the Company’s
subsidiaries or affiliated companies.

B. TERM. The initial term of employment under this Agreement shall be for a
period commencing on July 1, 2012 (the “Effective Date”) and continuing, subject
to the provisions of this Agreement, through June 30, 2013 (the “Ending Date”)
(such period being the “Term”).

C. OPTION TO EXTEND. Unless this Agreement has been otherwise terminated
pursuant to the terms of this Agreement, the Company shall have three (3)
irrevocable options to extend this Agreement beyond its initial one-year Term
for three (3) additional renewal periods of one (1) year each under the terms
and conditions set forth herein, the first such renewal period to commence July
1, 2013. The options will be deemed exercised automatically by the Company
unless written notice that the Agreement will not be extended is given to
Employee by Company at least thirty (30) days prior to the expiration of the
initial Term or any renewal term.

D. EXCLUSIVE NATURE OF SERVICES. During the term of this Agreement, Employee’s
services shall be exclusive to the Company. Notwithstanding the foregoing,
Employee may perform such other work, whether for consideration or as a
volunteer only if and to the extent that such other work does not interfere with
Employee’s duties for the Company. Employee shall not make any investment of
money or time in any business that is or may be competitive or which is being
formed or organized to be competitive with or similar to or adverse to any of
the Company’s businesses, services, or product(s), whether such business is
conducted by a proprietorship, partnership, corporation or other entity or
venture.

E. OWNERSHIP OF PROCEEDS. Employee hereby expressly gives and grants, in
perpetuity, to the Company exclusively, all rights of any kind and character
whatsoever (including without limitation all now and hereafter existing common
law, statutory and moral

 

3



--------------------------------------------------------------------------------

rights throughout the world and regardless of whether such rights are now known)
in and to Employee’s services pursuant to this Agreement and in and to the
results and proceeds of such services. Employee shall not have any right, title,
or interest in or to any material embodied in any program or other material
produced by the Company and its affiliates regardless of any contributions
thereto made by Employee.

 

II. COMPENSATION.

A. SALARY. Subject to the provisions of Section III.C and III.D. of this
Agreement, as full and complete consideration for all services and materials
furnished by Employee hereunder, during the original term of this Agreement, the
Company shall pay to Employee a salary at the rate of Two Hundred Seventy-five
Thousand ($275,000) per annum (less taxes and required withholdings). Employee’s
salary shall be paid periodically in accordance with the Company’s normal
payroll practices. Assuming Employee’s continued employment, and assuming that
the Company does not send the written notice that the Agreement will not be
extended, the annual rate of salary shall increase by three percent (3%) on July
1, 2013 and each July 1 thereafter during the Term of this Agreement and any
renewal period.

B. BONUS PLAN. Provided that Employee fully performs all material obligations
hereunder, during the Term of this Agreement and any renewal period, the Company
may pay to Employee a discretionary annual bonus in an amount up to Seventy-Five
Thousand Dollars ($75,000) (less taxes and required withholdings) (the “Bonus”),
based on Employee’s performance as judged by the Company in its sole discretion,
as follows:

a. Provided that the Company has not sent the written notice to Employee set
forth in Section I.C. hereof that this Agreement will not be extended, and
provided that Employee has remained in the position of Chief Financial Officer
through December 31 of each calendar year during the Term of this Agreement
(December 31, 2013, December 31, 2014, and December 31, 2015), and provided
Employee has performed all material obligations under this Agreement, then
Thirty-Seven Thousand Five Hundred Dollars ( $37,500) of the potential Bonus may
be payable for each calendar year during the term of this Agreement commencing
with calendar year 2013.

 

4



--------------------------------------------------------------------------------

b. The remaining Thirty-Seven Thousand Five Hundred Dollars ($37,500) of the
potential Bonus may be payable in respect of each calendar year during the Term
of this Agreement commencing with calendar year 2013 if (x) Employee has
remained in the position of Chief Financial Officer through December 31 of each
calendar year during the Term of this Agreement and the Company has not sent the
written notice set forth in Section I.C hereof (December 31, 2013, December 31,
2014, and December 31, 2015), and (y) the Company has achieved the EBITDA goals
established by the Company in its sole discretion for such calendar year.

c. In addition to the annual bonus set forth in sections II.B.a. and II.B.b of
this Agreement, for the stub period of June 16, 2012 to December 31, 2012 (“the
2012 Stub Period”), provided that Employee remains in the position of Chief
Financial Officer through December 31, 2012, the Company may in its sole
discretion pay Employee a bonus in an amount that the Company may choose it its
sole discretion in respect of the 2012 Stub Period. For the stub period of
January 1, 2016 through June 30, 2016, (“the 2016 Stub Period”), provided that
the Company has elected to exercise its options to continue the Agreement, and
provided that Employee remains in the position of Chief Financial Officer
through June 30, 2016, the Company may in its sole discretion pay Employee a
based bonus in an amount that the Company may choose it its sole discretion in
respect of the 2016 Stub Period.

Employee’s interest in any and all bonuses under this Section II.B shall not
vest until the date upon which the Company would be obligated to tender payment
for the particular bonus. Any interest in bonuses under this Section II.B is
subject to the Company not exercising its right under Section I.C of this
Agreement to send written notice to Employee that the Agreement will not be
extended. Any bonuses earned under this section shall be paid to Employee within
thirty (30) days of the close of the applicable calendar year period or Stub
Period for which the bonus is calculated. In the event Employee contends that
any bonus has not been properly paid under this Agreement, Employee shall give
written notice to the Company, and the Company shall have thirty (30) days to
cure any defect in Employee’s bonus payment. The Company shall not be deemed to
have breached its obligations under this Agreement if it cures any defect in
Employee’s Bonus payment within thirty (30) days of receiving such written
notice.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary above (including Section II.B above),
if and to the extent required under stock exchange rules or law, following an
initial public offering of the common stock of the Company, the Employee’s bonus
shall be determined by a compensation committee or in such other manner as the
Company determines satisfies such applicable rules or laws.

C. OPTION GRANT. Upon approval by the Compensation Committee of the Company’s
Board of Directors, the Company may grant Employee an option (the “Option”) to
purchase shares of the Company’s Class A common stock representing, on a fully
diluted basis as of the date of the grant, four tenths of one percent (0.4%) of
the outstanding shares of the Company’s common stock on the basis of and subject
to the terms and conditions set forth in this Section II.C. Assuming Employee
remains in the position of Chief Financial Officer and that the Company has not
exercised its right to send the written notice set forth in Section I.C that
this Agreement will not be extended, and assuming that Employee has performed
all material obligations under this Agreement, the Option (0.4%) shall vest and
become exercisable in four equal annual installments of one tenth of one percent
(0.1%) on June 30 of each calendar year during the Term and any renewal period,
commencing with June 30, 2013. It is acknowledged and agreed that the maximum
total Option grant that can vest over the Term of this Agreement and all renewal
periods is four tenths of one percent (0.4%) of the outstanding shares of the
Company’s common stock.

It is acknowledged and agreed that any interest in any installment of the Option
is subject to the Company’s right to send the written notice set forth in
Section I.C. of this Agreement that this Agreement will not be extended.

The exercise price of the Option shall be the price paid per common share in the
July 2007 acquisition of shares of Class A common stock of the Company by
Ernesto Cruz (which price was substantially identical to the price paid by
Oaktree Capital Management and Tinicum Capital Partners for their acquisitions
in 2007 of Class A common stock of the Company). For purposes of clarity, the
Company and Employee each recognize and agree that the per share exercise price
of the Option contemplated above is likely to be in excess of the fair market
value per share of the Company’s Class A common stock as of the date hereof.

 

6



--------------------------------------------------------------------------------

The Option shall be governed pursuant to the Liberman Broadcasting, Inc. Stock
Incentive Plan (the “Plan”), and shall be subject to the terms and conditions
(including but not limited to terms and conditions regarding adjustments in the
event of changes in the Company’s capital structure) generally applicable to
option grants under the Plan. The Plan generally provides that upon a “Change in
Control Event,” as defined in the Plan, the then-unvested portion of options
shall become 50% vested, and the Company agrees that such vesting provision
shall apply to the Option.

D. HEALTH INSURANCE. Until this Agreement terminates or expires, Employee and
her dependents shall be eligible to participate in any medical insurance plan
and dental insurance plan that may then be available to employees of the Company
under the same terms and conditions as provided generally to the Company’s
employees, provided that the Company shall pay the full cost of premiums for
Employee and her dependents. The Company reserves the right to change from time
to time the insurance carrier(s) and the level and amount of insurance benefits
available to employees of the Company, and reserves the right to terminate said
benefits at any time.

E. EXPENSES. The Company shall reimburse Employee, pursuant to the Company’s
expense policies for reasonable expenses incurred in the performance of
Employee’s duties as Chief Financial Officer. Any questions about the
reasonableness of an expense shall be conclusively resolved by the Company’s
President in the President’s sole discretion.

F. VACATION AND OTHER BENEFITS. Subject to the Company’s vacation policy,
Employee shall be entitled to fifteen (15) days of paid vacation during the Term
and any renewal term. Employee shall be entitled during the Term of this
Agreement and any renewal term to participate in benefit plans or policies
generally applicable to employees of the Company, including, but not limited to,
all retirement, deferred compensation and similar plans and programs generally
available to other employees of the Company as in effect from time to time,
subject to any legally required restrictions specified in such plans and
programs.

G. INDEMNITY. The Board of Directors of the Company has adopted Bylaws providing
for the indemnification of the officers and certain other employees and agents
of the Company, including other persons serving at the request of the Company in
such capacities with

 

7



--------------------------------------------------------------------------------

other corporations or enterprises, as authorized by the Delaware General
Corporation Law, as amended (the “Code”). The Bylaws and the Code, by their
non-exclusive nature, permit contracts between the Company and its agents,
officers, employees and other agents with respect to indemnification of such
persons. The Company, on its own behalf and on behalf of LBI, hereby agrees to
hold harmless and indemnify Employee to the fullest extent authorized or
permitted by the provisions of the Bylaws as the same may be amended from time
to time (but, only to the extent that such amendment permits the Company to
provide broader indemnification rights than the Bylaws permitted prior to
adoption of such amendment).

 

III. TERMINATION PRIOR TO EXPIRATION OF AGREEMENT.

A. DISABILITY. If Employee becomes disabled due to sickness or accident during
the term of this Agreement, and is no longer able to perform the essential
functions of the job with or without reasonable accommodation, and such
disability continues for more than eight (8) consecutive weeks, the Company, in
its sole discretion, may either (1) suspend Employee’s obligation to render
services hereunder and the Company’s obligation to pay Employee under the terms
of this Agreement during the continuation of such disability, or (2) terminate
this Agreement immediately; provided, however, that nothing in this Agreement
shall limit Employee’s right to any disability leave provided under the
California Pregnancy Disability Leave law or similar applicable law. If Employee
is terminated as the result of disability, the Company shall not be obligated to
provide any further payments or compensation to Employee hereunder, except
amounts due as salary and expense reimbursement earned at the time of such
termination.

B. DEATH. In the event of Employee’s death during the Term of this Agreement or
any renewal term, this Agreement shall terminate and the Company shall have no
further obligation to provide any further payments or compensation to Employee
or Employee’s surviving spouse, estate or legal representatives, except amounts
due as salary previously earned and vested at the time of such termination and
any expense reimbursement due prior to death.

C. TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate this
Agreement at any time for “Cause” as hereinafter defined. “Cause” shall be

 

8



--------------------------------------------------------------------------------

determined by the Company and shall mean any of the following: (1) an act of
dishonesty by Employee involving Company business; (2) breach of fiduciary duty
by Employee to the Company involving personal profit; (3) commission of a felony
by Employee which in the judgment of the Company has or may have an adverse
effect on the Company’s business or reputation; (4) Employee’s use of any
illegal drug, narcotic, or excessive amounts of alcohol (as determined by the
Company in its discretion) on Company property or at a function where Employee
is working on behalf of the Company; (5) Employee’s willful refusal to comply
with reasonable requests or directions made of Employee by the Company’s Chief
Operating Officer or President; (6) Employee’s commission of any act of willful
malfeasance, gross negligence, or criminal activity; (7) Employee’s failure, as
determined by the Company in its judgment, to satisfactorily perform the duties
of Chief Financial Officer as delineated in this Agreement or as assigned by the
Company from time to time; (8) a breach by Employee of any material provision of
this Agreement; or (9) a breach by Employee of Section III.D of this Agreement.

If the Company determines in its sole discretion that (i) event(s) or
condition(s) constituting Cause under clauses (5), (7), or (8) of the above
definition of Cause have occurred or exist, and (ii) such events or conditions
are susceptible to being promptly and fully cured by Employee in the Company’s
sole judgment, the Company shall provide written notification to Employee
describing such event(s) or condition(s) and describing a cure acceptable to the
Company. Upon receipt of such notice Employee will have twenty (20) business
days within which to fully cure such event(s) or condition(s). If Employee fails
to fully cure such event(s) or condition(s) during such twenty (20) day period,
then Employee shall be deemed to have terminated employment for Cause on the
date the notice was provided by the Company. If any event(s) or condition(s)
constituting Cause under clauses (1), (2), (3), (4), (6), or (9) of the above
definition of Cause have occurred or exist, the Company may terminate employment
for Cause immediately by written notice to Employee. If in the Company’s sole
judgment the event(s) or condition(s) constituting Cause under clauses (5), (7),
or (8) are not susceptible to being promptly and fully cured by Employee, the
Company may terminate Employee’s performance for Cause immediately upon written
notice to Employee. Notwithstanding the foregoing, the Company shall not be
obligated to provide any notice and a corresponding opportunity to cure more
than two (2) times in any twelve (12) consecutive month period; if the Company
is not obligated to provide such notice and cure opportunity then Employee shall
be deemed to have terminated employment on the day the Company notifies Employee
of her termination.

 

9



--------------------------------------------------------------------------------

If the Company terminates this Agreement for Cause, the Company shall not be
obligated to provide any further payments or compensation to Employee hereunder,
except amounts due as salary and bonuses previously earned and vested and any
unreimbursed expenses at the time of such termination. If the Company terminates
this Agreement for events constituting Cause under clause (5) of this Section
III.C, the Company may, in its sole discretion, pay Employee a severance payment
in an amount equal to sixty (60) days of Employee’s then current salary (less
taxes and required withholdings).

D. PUBLIC MORALS . If Employee commits any act or becomes involved in any
situation, or occurrence, which degrades Employee in society, or brings Employee
into public disrepute, contempt, scandal or ridicule, or which justifiably
shocks, insults or offends the community, or which reflects negatively upon
Employee, the Company, a sponsor or a licensee of the Company’s stations, or if
publicity is given to any such conduct, commission or involvement on the part of
Employee, which occurred prior to the date of this Agreement, the Company shall
have the right to terminate this Agreement immediately.

E. FORCE MAJEURE . If during the term of this Agreement, due to labor disputes,
government regulations, or because of the failure of broadcasting facilities due
to war or other calamity (collectively, “Force Majeure”) the Company in good
faith believes it is unable to utilize Employee’s services, the Company shall
have the right upon twenty-four (24) hours prior notice to Employee to suspend
Employee’s services for the duration of such Force Majeure, or for any part
thereof, and no compensation will be paid or accrue to Employee during any such
period of suspension; provided that such suspension shall end as soon as such
Force Majeure terminates.

F. TERMINATION WITHOUT CAUSE. The Company may terminate Employee’s employment at
any time without Cause or Employee’s disability. In the event the Company
terminates Employee’s employment without Cause or Employee’s disability during
the term of this Agreement, including any option periods, this Agreement shall
terminate and the Company shall have no further obligation to Employee or
Employee’s surviving spouse, estate or

 

10



--------------------------------------------------------------------------------

legal representatives, except that (1) the Company shall pay Employee any
amounts due as salary and bonuses earned at the time of such termination; (2)
the Company shall continue the payment of Employee’s base salary for a period of
six (6) months following such termination that occurs after six (6) months of
employment, nine (9) months following such termination that occurs after nine
(9) months of employment; and one (1) year following such termination that
occurs after one (1) year of employment; and (3) during the post-employment
exercise period provided under the Company’s option plan with respect to the
Option, the Employee shall be entitled to exercise the then-vested portion of
the Option.

 

IV. RIGHTS TO COMPANY MATERIALS; CONFIDENTIALITY.

Employee agrees that all lists, materials, books, files, reports,
correspondence, records, communications and other documents and information
provided by, prepared by, or made available by any LBI Entity to Employee in
connection with her services hereunder (“Company Materials”) shall be and shall
remain the property of the Company. Upon the termination of employment or the
expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and Employee shall not make or retain any copies
thereof. All Company Materials and confidential information relating to the
Company or its operations shall remain the property of the Company and shall not
be disclosed by Employee to any other party. In consideration for employment
with the Company and in exchange for the consideration provided for by this
Agreement, Employee specifically agrees that after termination of Employee’s
employment with the Company for any reason, Employee shall not, without the
prior written consent of the Company, or as may otherwise be required by law or
legal process, use or communicate or divulge any Company Materials or
confidential information, knowledge or data to anyone other than the Company and
those specifically designated by it. Employee acknowledges and agrees that, as a
condition of employment, Employee will be required to execute a stand-alone
Confidentiality and Non-Disclosure Agreement, prior to performing any services
pursuant to this Agreement.

 

V. ARBITRATION.

The Company and Employee agree that any controversy arising out of or relating
to this Agreement, its enforcement or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
or arising out of or

 

11



--------------------------------------------------------------------------------

relating in any way to Employee’s employment or association with Company (or any
related or parent entity of Company) or termination of the same, including,
without limiting the generality of the foregoing, any alleged violation of
statute, common law or public policy, including, but not limited to, any state
or federal statutory claims, shall be submitted to binding arbitration in Los
Angeles County, California, before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc., Los Angeles, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association;
provided, however, that provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator. The Arbitrator shall be selected by mutual agreement of the parties
or, if the parties cannot agree, then by striking from a list of arbitrators
supplied by JAMS. Final resolution of any dispute through arbitration shall
include any remedy or relief which the Arbitrator deems just and equitable,
including any and all remedies provided by applicable state or federal statutes,
including the award of attorney’s fees where required or permitted by law. At
the conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based. Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction. The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or the provision of services under this Agreement. The
Company will pay the arbitrator’s fees and arbitration expenses and any other
costs associated with the arbitration or arbitration hearing that are unique to
arbitration (recognizing that each side bears its own deposition, witness,
expert and attorneys’ fees and other expenses as and to the same extent as if
the matter were being heard in court).

 

VI. SOLICITING EMPLOYEES.

Employee promises and agrees that Employee will not, during the Term of this
Agreement or any renewal term, or for a period of twelve (12) months thereafter,
directly or

 

12



--------------------------------------------------------------------------------

indirectly solicit any employees of the Company having an annual rate of income
from the Company of twenty-four thousand dollars ($24,000.00) or more, to work
for any business, individual, partnership, firm, corporation, or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company, including, but not limited to, any radio station or
television station broadcasting within a one hundred fifty (150) mile radius of
Los Angeles, California.

 

VII. MISCELLANEOUS.

A. ENTIRE AGREEMENT; WAIVER; MODIFICATION. This instrument constitutes the
entire agreement of the parties hereto and supersedes and replaces any other
written or oral agreement or understanding with respect to the subject matter
hereof. This Agreement may only be modified, amended or waived by written
instrument executed by both parties. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or a
dissimilar nature.

B. RIGHTS CUMULATIVE. The Parties’ rights under this Agreement are cumulative,
and the exercise of one right will not be deemed to preclude the exercise of any
other rights; likewise, the Parties’ rights hereunder are in addition to any
other rights of either Party at law or in equity.

C. COMMUNICATIONS. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
hand-delivered or if mailed by registered or certified mail, postage prepaid,
addressed to Employee at Employee’s address as it appears on the records of the
Company or addressed to the Company at its principal office at 1845 Empire
Avenue, Burbank, California 91504. Either party may change the address at which
notice shall be given by written notice given in the above manner.

D. SAVINGS CLAUSE. Should any valid federal or state law or final determination
of any administrative agency or court of competent jurisdiction affect any
provision of this Agreement, the provision or provisions so affected shall be
automatically reformed to the extent permitted by applicable law or
determination and otherwise this Agreement shall continue in full force and
effect.

 

13



--------------------------------------------------------------------------------

E. GOVERNING LAWS. This Agreement shall be governed and construed according to
the laws of the State of California without regard to principles of conflicts of
laws.

F. FORUM SELECTION. Subject to Section IV, any and all causes of action arising
under, or relating to the interpretation or enforcement of, this Agreement shall
only be brought in a court of competent jurisdiction sitting in Los Angeles,
California.

G. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

H. CONSTRUCTION. Each party has cooperated in the drafting and preparation of
this Agreement, and therefore, the Agreement shall not be construed against
either party on the basis that any particular party was the drafter.

I. SURVIVAL. Sections IV, V, VI, and VII of this Agreement shall survive the
termination of this Agreement.

J. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the Company’s
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYEE     LBI MEDIA HOLDINGS, INC.

            /s/ Blima Tuller

   

            /s/ Lenard Liberman

Blima Tuller     By: Lenard Liberman     Its: President

 

14